[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT         FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              July 29, 2005
                              No. 04-16605
                                                           THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D.C. Docket No. 04-20538-CR-PAS


UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

     versus

ALEXANDER MILIEN-FONG,

                                                         Defendant-Appellant.

                       __________________________

              Appeal from the United States District Court for the
                         Southern District of Florida
                        _________________________

                                (July 29, 2005)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Alexander Milien-Fong appeals his 37-month concurrent sentences for

conspiracy and possession with intent to distribute heroin, imposed because he

violated 18 U.S.C. §§ 841(a) and (b)(1)(A)(i) and 846. He contends that the

district court erred in light of United States v. Booker, 543 U.S. ___, 125 S. Ct.
738, 160 L. Ed. 2d 261 (2005), by sentencing him under a mandatory Guidelines

system.

      As the government correctly concedes, there was Booker error, it was

preserved, and the government cannot show that the error was harmless.

Accordingly, Milien-Fong’s sentence is due to be vacated and the case remanded

for the limited purpose of re-sentencing in light of the Booker decision.

             SENTENCE VACATED AND REMANDED.




                                          2